RECEIVED

AUG 2 8 2019 UNITED STATES DISTRICT COURT
. WESTERN DISTRICT OF LOUISIANA
TONY Felner oF LOUSIANY ALEXANDRIA DIVISION
WES TN DRA, LOUISIANA Vv
JUAN RAFAEL TORRES- CIVIL ACTION NO. 1:19-CV-559-P
CARRILLO,
Petitioner
VERSUS JUDGE DEE. D. DRELL
CHRIS McCONNELL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT
For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
Objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;
IT IS ORDERED that the § 2241 Petition (Doc. 1) is hereby DENIED and
DISMISSED WITH PREJUDICE.

gan
THUS DONE AND SIGNED at Alexandria, Louisiana, this 7 3 day of

rion
L1-Crs 7, 2019.

  

= = NS

ae C

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
